ON MOTION
PAULINE NEWMAN, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves without opposition to vacate the decision of the United States Court of Appeals for Veterans Claims and to remand to the Veterans Court with instructions to remand to the agency for further proceedings consistent with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475,114 Stat. 2096.
The court grants the motion to vacate and to remand to Veterans Court, but denies the request to instruct the Veterans Court to remand to the agency. We deem it more appropriate for the Secretary to ask the Veterans Court for such relief on remand.
Accordingly,
IT IS ORDERED THAT:
The decision of the United States Court of Appeals for Veterans Claims is vacated and the case is remanded to the *843Veterans Court for further proceedings consistent with the Veterans Claims Assistance Act of 2000.